Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive.
As to applicant’s argument on page 11 recites:
“First of all, the claimed anchor point is not only a location in the real space corresponding to the virtual scene, but the anchor point serves to determine the first location of the terminal in the real space relative to the location of the first anchor point as the second location in the virtual scene.”
The examiner contests that the claim limitations does not disclose the anchor point serves to determine the first location of the terminal in the real space relative to the location of the first anchor point as the second location in the virtual scene. The claim limitation merely discloses determining a location of the first location in the real space relative to a first anchor point having a highest priority of the plurality of anchor points as the second location in the virtual scene. The claim limitation does not define how the anchor point is used to determine the location of the first location as the second location in the virtual space. In addition, the claim limitation does not define the virtual space. Under broadest reasonable interpretation, video/image captured via a camera reads on the virtual space. Arrasvuori in paragraph [0050] discloses, “As the user moves around the room 500, as represented by locations 504a-c, the scene in the device display changes, as represented by screens 506a-c”. Fig. 5 illustrates a location is considered an anchor point. The scene display changes as the user moves around the room by locations 504a-c is considered determining a location of the first location in the real space relative to a first anchor point as the second location in the virtual scene. The examiner further relied upon Pandey 
In addition, as to applicant’s argument on page 11 recites:
“Secondly, although Arrasvuori discloses considering the directions in the real space and the virtual environment, Arrasvuori remains silent about the claimed relationship between the first location and the second location…As such, Arrasvuori does not disclose or suggest showing or generating one or more virtual objects editable within a predetermined range of the second location in the virtual scene, as recited in independent claims 1, 8 and 15”
The examiner contests that Arrasvuori discloses the first location in paragraph [0012], “the mobile device may include a location sensor, and in such a case the changes in the camera view are detected via the location sensor”; Arrasvuori discloses the second location, in paragraph [0051], “a device may as least need to know its locations relative to reference points in the room 500 or other points of interest”. The locations relative to reference points is considered second locations. As can be seen in Fig. 5, as the user moves around the room 500, as represented by locations 504a-c, the scene in the device display changes, as represented by screens 506a-c. The scene display changes is based on the second location which is the location of the terminal defined in the virtual space, which is from the first location. Since the claim limitations does not define how the second location is calculated from the first location. Arrasvuori’s second location in the virtual space is considered reads on the claimed limitation. In addition, Arrasvuori teaches generating one or more virtual objects editable within a predetermined range of the second location in the virtual scene, in paragraph [0050], “As the user moves around the room 500, as represented by locations 504a-c, the scene in the device display changes, as represented by screens 506a-c”. The scene in the device display changes reads on virtual object editable within a predetermined range of the second location in the virtual scene.
Furthermore, as to applicant’s argument no page 12 recites:

The examiner contests that Arrasvuori illustrates in Fig. 5, as the user moves around the room 500, as represented by locations 504a-c, the scene in the device display changes, as represented by screens 506a-c. The scene display changes is based on a second location which is the location of the terminal defined in the virtual space. In addition, the claim limitation does not define how the second location is calculated from the first location and the definition of the second location and the first location. In addition, the claim limitation does not define the predetermined range, Arrasvuori’s Fig. 5 illustrates as the user moves around the room 500, as represented by locations 504a-c, the scene in the device display changes reads on virtual object that can be edited within a predetermined range of the second location.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arrasvuori (US 2008/0071559) in view of Pandey et al. (US 2014/0132484).
Regarding claim 1, Arrasvuori discloses a method for editing a virtual scene (Arravuori, [0007], “a method involves facilitating shopping for a tangible object via a network using a mobile device…Graphical object data that enables a three-dimensional representation of the tangible object to 
determining a second location, in the virtual scene played on a terminal, corresponding to a first location of the terminal in a real space (Arravuori, [0031], “Network data that describes these objects can be combined with the spatial orientation and location data of the phone”. In addition, in paragraph [0049], “the user is taking images from within a room 500 using a mobile device that has the appropriate sensors, including a camera for capturing images from the room 500. A location 502 in the room is chosen for placing a possible object for purchase”);
setting a first anchor point of the virtual scene (Arravuori, [0049], “the user is taking images from within a room 500 using a mobile device that has the appropriate sensors, including a camera for capturing images from the room 500. A location 502 in the room is chosen for placing a possible object for purchase”. Location 502 is considered an anchor point); and
determining a location of the first location in the real space relative to the first anchor point as the second location in the virtual space (Arravuori, [0012], “the processor to update the three-dimensional representation of the tangible object on the display based on changes in a camera view of the mobile device.  Also, the mobile device may include a location sensor, and in such a case the changes in the camera view are detected via the location sensor”).
generating one or more virtual objects editable within a predetermined range of the second location in the virtual scene (Arravuori, [0050], “As the user moves around the room 500, as represented by locations 504a-c, the scene in the device display changes, as represented by screens 506a-c”);
detecting an edit request for the virtual object (Arravuori, [0047], “The appearance of the surface 404 may be selected and altered by way of a menu 406 that is provided”);
displaying an edit option in the virtual scene in response to the edit request (Arravuori, Figs. 4A and 4B);

editing the virtual scene based on the operation on the edit option via a user’s operation in a virtual space of the edit option (Arravuori, Figs. 3, 4A-4B); and
displaying the edited virtual scene (Arravuori, Figs. 3, 4A-4B).
While Arrasvuori teaches anchor point; Arrasvuori does not expressly disclose “a plurality of anchor points, wherein each of the plurality of anchor points in the virtual space is assigned a different priority and corresponds to one of a plurality of locations in the real space”;
Pandey et al. (hereinafter Pandey) discloses a plurality of points, wherein each location of the plurality of points in the virtual space is assigned a different priority (Pandey, [0100], “a position to display a virtual object is selected based on the multiple regions defined at block 720 and the priorities assigned at block 730”. Each position consists four points is assigned a priority) and corresponds to one of a plurality of locations in the real space (Pandey, Fig. 2B illustrates a plurality of locations in the real space);
Pandey discloses a location in the real space relative to points having highest priority (Pandey, [0055], “Region 260-1 is defined to contain person 225 and is awarded the highest priority (e.g., based on the presence of a person)”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Pandey’s adjusting the position of a virtual object in response to the priorities of regions of a real-world scene to generate Arrasvuori’s virtual object. The motivation for doing so would have been allowing adjust the position of a virtual object in response to a priority of objects present in a real-world scene.

Regarding claim 3, Arravuori discloses using a sensor to collect location information of the terminal in the real space (Arravuori, [0012], “the mobile device may include a location sensor, and in such a case the changes in the camera view are detected via the location sensor”);
using a camera to capture an image of the real space (Arravuori, [0009], “obtaining the graphical representation of the scene comprises capturing a still image via a camera of the mobile device and/or capturing a video data via a video camera of the mobile device”); and
determining the first location using a spatial location algorithm based on the location information and the image of the real space (Arravuori, [0051], “in order for the different views 506a-c to be generated, a device may need to be aware of its location and orientation.  In particular, a device may as least need to know its locations relative to reference points in the room 500 or other points of interest.  The device may also need to know angles of orientation relative to the earth's surface, often defined as tilt or pitch/roll angles”).
Regarding claim 4, Arravuori discloses the edit option includes adding a virtual object (Arravuori, [0039], “In screen 316, the user can select a number of product types, and in screen 318 the user can look at specific categories within a selected type.  Note that the interface may include a description of the number of items available within selected types, as indicated by selection boxes 320 and 322”), editing the virtual scene includes detecting a selection of the option of adding the virtual object (Arravuori, [0039], “n screen 316, the user can select a number of product types, and in screen 318 the user can look at specific categories within a selected type”), and adding a new virtual object into the virtual scene (Arravuori, [0041], “When the viewpoint of the scene 324 is determined, one or more graphics objects 326 of products that the user is considering are downloaded via the network from the 3-D model database 308.  The 3-D graphics object 326 is superimposed on the top of the video/still image 324, thus creating an augmented reality view 328”);

when the edit option includes modifying an object attribute (Arravuori, Figs. 4A and 4B), editing the virtual scene includes detecting a selection of the option of modifying the object attribute (Arravuori, Figs. 4A and 4B), and modifying an attribute of a selected virtual object in the virtual scene (Arravuori, Figs. 4A and 4B).
Regarding claim 5, Arravuori discloses the edit option includes adding a virtual object (Arravuori, [0039], “In screen 316, the user can select a number of product types, and in screen 318 the user can look at specific categories within a selected type.  Note that the interface may include a description of the number of items available within selected types, as indicated by selection boxes 320 and 322”), editing the virtual scene includes detecting a selection of the option of adding the virtual object (Arravuori, [0039], “n screen 316, the user can select a number of product types, and in screen 318 the user can look at specific categories within a selected type”), and adding a new virtual object into the virtual scene (Arravuori, [0041], “When the viewpoint of the scene 324 is determined, one or more graphics objects 326 of products that the user is considering are downloaded via the network from the 3-D model database 308.  The 3-D graphics object 326 is superimposed on the top of the video/still image 324, thus creating an augmented reality view 328”);
when the edit option includes deleting a virtual object (Arravuori, [0045], “The illustrated view 328 also includes a control 332 that allows the user to view another item from a collection of related 
when the edit option includes modifying an object attribute (Arravuori, Figs. 4A and 4B), editing the virtual scene includes detecting a selection of the option of modifying the object attribute (Arravuori, Figs. 4A and 4B), and modifying an attribute of a selected virtual object in the virtual scene (Arravuori, Figs. 4A and 4B).
Regarding claim 6, Arravuori discloses the edit option includes adding a virtual object (Arravuori, [0039], “In screen 316, the user can select a number of product types, and in screen 318 the user can look at specific categories within a selected type.  Note that the interface may include a description of the number of items available within selected types, as indicated by selection boxes 320 and 322”), editing the virtual scene includes detecting a selection of the option of adding the virtual object (Arravuori, [0039], “n screen 316, the user can select a number of product types, and in screen 318 the user can look at specific categories within a selected type”), and adding a new virtual object into the virtual scene (Arravuori, [0041], “When the viewpoint of the scene 324 is determined, one or more graphics objects 326 of products that the user is considering are downloaded via the network from the 3-D model database 308.  The 3-D graphics object 326 is superimposed on the top of the video/still image 324, thus creating an augmented reality view 328”);
when the edit option includes deleting a virtual object (Arravuori, [0045], “The illustrated view 328 also includes a control 332 that allows the user to view another item from a collection of related items”), editing the virtual scene includes detecting a selection of the option of deleting the virtual object (Arravuori, [0045], “Selecting this control 332 causes the display to show another augmented 
when the edit option includes modifying an object attribute (Arravuori, Figs. 4A and 4B), editing the virtual scene includes detecting a selection of the option of modifying the object attribute (Arravuori, Figs. 4A and 4B), and modifying an attribute of a selected virtual object in the virtual scene (Arravuori, Figs. 4A and 4B).    
Regarding claim 7, Arravuori discloses at least one of an acceleration, an angular velocity, and/or a geomagnetism (Arravuori, [0033], “Typical location sensing devices include GPS, digital compass/level, accelerometers”).
Regarding claim 8, Arravuori discloses a device for editing a virtual scene (Arravuori, [0007], “a method involves facilitating shopping for a tangible object via a network using a mobile device…Graphical object data that enables a three-dimensional representation of the tangible object to be rendered on the mobile device is obtained via the network in response to a shopping selection”), comprising:
a processor (Arravuori, [0011], “A processor is coupled to the network interface, the sensor, and the display”); and
a memory for storing instructions executable by the processor (Arravuori, [0011], “A memory is coupled to the processor.  The memory includes instructions that cause the processor to facilitate shopping for a tangible object via the network”).
The remaining limitations recite in claim 8 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claims 10-14, claims 10-14 recite functions performed by a processor that are similar in scope to the method steps recite in claims 3-7 and therefore are rejected under the same rationale.
Regarding claim 15, Arravuori discloses a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors of a device, cause the device to (Arravuori, [0014], “a computer-readable medium has instructions stored for performing steps that include facilitating shopping for a tangible object via the network using the mobile device”).
The remaining limitations recite in claim 15 are similar in scope to the method recited in claim 1 and therefore are rejected under the same rationale.
Regarding claims 17-20, claims 17-20 recite instructions stored on a non-transitory computer-readable storage medium that are similar in scope to the method steps recite in claims 3-6 and therefore are rejected under the same rationale.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Arrasvuori (US 2008/0071559) in view of Pandey et al. (US 2014/0132484), as applied to claim 1, in further view of Egri et al. (US 2018/0114365).
Regarding claim 21, while Arrasvuori teaches the first anchor point and generating the one or more virtual objects editable within the predetermined range of the second location in the virtual scene; Arrasvuori as modified by Pandey with the same motivation from claim 1 teaches a second position having a priority that is less than the first position (Pandey, [0055], “Region 260-2 is defined to contain display 210 and desk 215 and is awarded the second highest priority”); Arrasvuori as modified by Pandey does not expressly disclose “the first anchor point has failed”;
Egri et al. (hereinafter Egri) discloses determine the removal of element (Egri, [0046], “The system may detect the addition or removal of physical elements from the image (425) and perform various actions in response”);
Egri discloses setting a secondary element as a primary element for generating a virtual object (Egri, [0046], “The system may detect the addition or removal of physical elements from the image (425) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Egri’s identify and track different physical elements within an image to set Arrasvuori as modified by Pandey’s different anchor points, as it could be used to achieve the predictable result of setting a second anchor point having a priority that is less than the first anchor point as a primary anchor point for generating the one or more virtual objects editable within the predetermined range of the second location in the virtual scene. The motivation for doing so would have been allowing different virtual objects to be moved onto different physical surfaces.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/Primary Examiner, Art Unit 2612